Title: To George Washington from Tobias Lear, 18–19 September 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia September 18[–19]th 1791.

The Instructions, and other papers relating thereto, I returned to General Knox on Thursday forenoon. And immediately on my return home, after accompanying you out of town, I secured your room in a manner agreeable to your wishes, and took the key into my possession; so that before I had the pleasure of receiving Mr Dandridge’s letter from Chester, the directions contained in it had been executed.
Colo. Hamilton called upon me on friday morning and shewed me letters from the Honle Edd Rutledge & General Pinckney on the subject of an Inspector for Survey No. 2 in So. Carolina, in place of John Cogdell who had resigned. These letters mention, that a Mr Benjn Cudworth had been employed in that Survey, by the Supervisor, since Mr Cogdell’s resignation, and that he had given him hopes of obtaining the place. Under these circumstances these Gentlemen thought it would be best to appoint Cudworth to the office; tho’ they acknowledged, that if he had not been employed & received assurances, they should not have brought him forward; but they thought it would be proper to employ him now, as otherwise, (being considered as rather a factious character) he might throw obsticles in the way of executing the law. Holding the office he wou’d feel himself interested in the support of the system which gave it him, and would undoubtedly exercise his influence (which is said to be considerable in that quarter) to good effect. A Commission was accordingly filled with his name and delivered to Colo. Hamilton. Colo. Hamilton, at the same time, observed, that a Mr Brown had been mentioned to him as a proper person to succeed Mr Cogdell in the Collectorship of George Town; but he wished to get further information of his Character from some

gentlemen belonging to Carolina before the appointment is made.
The Commission for the person who may be appointed Attorney for the Virginia District, has been delivered to the Attorney General agreeable to your direction.
There have been no arrivals from Europe since you left the City; but it is said there are several vessels in the River, among which is one or more from Europe. If so, they will probably be up in the course of the day, and in case they bring any later intelligence than we have received I will obtain it, if possible, before the mail closes in the morning, and transmit it with this letter.
We are much pleased that the weather has been so remarkably fine since you left us, and are in hopes that you will have had an agreeable Journey. Major Jackson is getting better and desires to be presented in terms of respect. The rest of the family are well. Mrs Lear unites with me in a respectful & affectionate remembrance to Mrs Washington & yourself—love to the Children & best wishes to all friends. I have the honor to be, with the greatest respect & attachment Sir, Your obliged & obedt Servt

Tobias Lear.


Monday Morng Sept. 19th The Vessels which were said to be in the River have not got up.

